DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first nozzle” and the “second nozzle”, both of Claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Colangelo (US 2013/0255827) in view of Osterheld (US 6,561,381).
Regarding Claims 1, 5-7, Colangelo teaches a method of filling containers with liquid product, comprising: 
-  a holding tank (401) having an outlet for feeding a liquid product to a container filling apparatus (100); 
-  transferring liquid product from the outlet of the holding tank (401) to an inlet of the container filling apparatus (100); and 
-  filling at least one container with the liquid product through at least one nozzle (102) of the container filling apparatus,
-  the holding tank (401) having an outlet (see Fig. 1a, 1b) for feeding the liquid product to a container filling apparatus (100);
-  transferring liquid product from the outlet of the holding tank (401) to an inlet of the container filling apparatus (100, Fig. 1a, 1b).
 -  a first nozzle of the container filling apparatus (100) for ejecting a gas (Colangelo, Fig 1B, item 114a, and para 23) for forming the at least one container (Colangelo, 202) and 
-  a second nozzle (Colangelo, item 112a and para 23) for dispensing the liquid product filling at least one container (Fig 1B, item 202) with the liquid product through at least one nozzle (102) of the container filling apparatus” (item 402 and para 44), wherein the container filling apparatus (100) is a blow-fill- seal apparatus (Colangelo, entire disclosure) and 
-  wherein the container filling apparatus (401) is configured to mold the at least one container (para 3, which describes "a typical BFS process").

    PNG
    media_image1.png
    1062
    737
    media_image1.png
    Greyscale


	Further regarding Claims 1, 5, and 7,  Colangelo does not disclose expressly the method wherein the liquid is dispensed for a pre-determined  period of time and does not disclose the use of a weight sensor.  However, Osterheld teaches a method of dispensing a liquid product, comprising:
-  receiving, by a controller (124), a signal from at least one weight sensor (110) corresponding to a weight of a holding tank (102) holding the liquid product (126),
-   the holding tank having an outlet (106) for feeding the liquid product to a container filling apparatus (118); (and)
-  transferring liquid product (126) from the outlet of the holding tank to an inlet of the container filling apparatus (118).
-  wherein an amount of the liquid product dispensed (via flow regulator 124 per Col 3, lines 7-10) at during the predetermined fill time (e.g. in between “timed signals sent by load cell 110 to flow regulator 124 at Col 3, lines 7-10) is based on a pressure at the outlet of the holding tank (“a positive pressure is created within dispense module 102 that in turn causes a flow of liquid slurry material 126 from second port 106 of dispense module 102 to CMP platen 116” per Col 3, lines 3-6), 
-  wherein a head pressure in the holding tank is increased based on at least the signal from the at least one weight sensor to control the pressure at the outlet of the holding tank as the liquid product is fed from the holding tank (Col 3, lines 28-34).  

    PNG
    media_image2.png
    1357
    867
    media_image2.png
    Greyscale

	Further regarding Claims 1, 5, and 7, Both Colangelo and Osterfeld teach a base method of dispensing product comprising transferring liquid product from an outlet of a holding tank to a container filling apparatus (note in Osterfeld the “container filling apparatus” has been interpreted as an apparatus capable of filling containers).   In Osterfeld the product is being used for semiconductor manufacturing and in Colangelo the product is being used in a blow, fill, seal system.  
	The claimed invention cites an improvement over Colangelo in that it includes at least one weight sensor to control the pressure at the outlet of the holding tank as the liquid product is fed from the holding tank.
	The base device of Osterfeld contains an improvement to the base holding tank / container filling apparatus system in that the metering precision is enhanced through the use of a weight sensor that is used in the same manner as that of the claimed invention.  
	One of ordinary skill in the art could have applied the known "improvement" technique (i.e. a weight sensor used to control pressure at the outlet of the holding tank) of Osterfeld in the same way to the "base" device (holding tank/container filling apparatus system) of Colangelo and the results would have been predictable to one of ordinary skill in the art, wherein the predictable results would have been enhanced precision in metering of the dispensed product.  Furthermore, one of ordinary skill in the art would have had motivation to modify Colangelo in this manner in order to reduce costs by ensuring that only the proper amounts of drugs are being dispensed into Colangelo’s containers.  
	See MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which describes the rationale to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

	Further regarding Claims 1, 5 and 7,  Colangelo as modified by Osterheld therefore teaches the claimed invention, to include filling with liquid product for a predetermined fill time (Osterheld, Col 3, lines 8-14, wherein a maximum time period is established in order to determine weight change of holding tank 102).
	Colangelo as modified by Osterheld additionally teaches the method of dispensing product being used in a blow, fill, seal process (Colangelo, para 1).  


    PNG
    media_image3.png
    1069
    746
    media_image3.png
    Greyscale

	Regarding Claim 2,  Colangelo as modified above teaches a method of filling containers with liquid product, wherein the controller (Osterheld, 124) comprises a pressure regulator for increasing the head pressure of the holding tank (102).
	Regarding Claim 3,  Colangelo as modified above teaches a method of filling containers with liquid product, wherein the head pressure is increased based on a density of the liquid product (Osterheld, who teaches that because the density of the dispensed product is known, the desired dispense amount of the product can be "precisely calculated". The desired amount is dispensed at the desired flow rate via an increase of pressure in the headspace of holding tank 102 via controller 124 based on weight as explained at Col 3, lines 1-34).
	Regarding Claim 4,  Colangelo as modified above teaches a method of filling containers with liquid product, wherein the amount of the liquid product dispensed during the predetermined fill time is a linear function of the pressure at the outlet of the holding tank (Osterheld, items 106 and 140, and Col 2, lines 45-48).
	Further regarding Claim 4,  Osterheld teaches dispensing from holding tank 106 via outlet 102 into container filling apparatus, via “fluid communication” through “on-off valve” 140.  Since this path does not add any energy to the flow path, the amount dispensed into 118 is a linear function of the pressure within holding tank 106 and outlet 102.   Colangelo as modified above therefore teaches the claimed invention.
	Regarding Claim 6,  Colangelo as modified above teaches a method of filling containers with liquid product, wherein the container filling apparatus (Colangelo, 401) is configured to mold the at least one container (Colangelo, para 3, which describes “a typical BFS process”).  
	Regarding Claim 8, Colangelo as modified above teaches a method of filling containers with liquid product, wherein the at least one weight sensor comprises a load cell (Osterheld, 110).  
Further regarding Claim 9,  Colangelo as modified above teaches the claimed invention, to include a pressure at the outlet of the container filling apparatus.
	Further regarding Claim 9,  per Osterheld, (see Col 3, lines 1-7 and Fig 1, wherein pressure within holding tank 102 causes liquid product to flow through on-off valve (“outlet of the container filling apparatus).  Since the amount of liquid product dispensed per Osterheld is a linear function of the pressure at the holding tank (see Examiner’s rationale presented in the rejection of Claim 4),  one of ordinary skill in the art would also recognize that the pressure of at the outlet of the container filling apparatus would also be a linear function of the pressure at the holding tank.
	Examiner notes that Osterheld does not explicitly recite said pressure at the outlet of the container filling apparatus as being “maintained within 10% of a pressure set point”, as claimed by Applicant.  However, Osterheld does teach optimizing pressure as a function of “timed signals” of weight as recorded by load cell 110, wherein the desired pressure is achieved through varying “a state of the gas supply valve to correct a rate of flow of a processing material from the dispense module”, and therefore the outlet of the container filling apparatus (see Col 3, lines 1-27).
	Osterheld does not discuss the magnitude of the “timed signals”, i.e., the length of time between subsequent signals indicating the weight of the holding tank.  However, one of ordinary skill in the art would recognize prior to the effective filing date of the claimed invention that the length of time between subsequent timed signals could be set low enough to achieve whatever percentage of accuracy between actual pressure and set pressure at the outlet of the container filling apparatus. 
	Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the timing interval of reported weight as measured by the load cell of Osterheld in order to achieve a desired percentage of accuracy (in the present case, 10%) between the actual pressure and set pressure at the outlet of the container filling apparatus (Colangelo, 401), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding Claim 10,  Colangelo as modified above teaches a method of filling containers with liquid product, wherein the holding tank (Osterheld, 102) is configured to continuously feed a batch of the liquid product to the container filling apparatus (Colangelo, 401) for at least 1 hour.  
	Further regarding Claim 10, Colangelo as modified above teaches the claimed invention, to include a holding tank (Osterheld, 102) and container filling apparatus (Colangelo, 401), but does not explicitly recite that the holding tank is configured to continuously feed a batch of the liquid product to the container filling apparatus for at least 1 hour.  
	However, it would have been an obvious matter of design choice to ensure the size of the holding tank was big enough to allow for a continuous feed to last for 1 hour (or whatever length of time desired), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding Claim 11,  Colangelo as modified above teaches a method of filling containers with liquid product, wherein the holding tank (Osterheld, 102) has a volume of at least 10 liters.  
	Regarding Claim 11, Colangelo as modified above teaches the claimed invention, to include a holding tank (Ostgerheld, 102), but does not specifically recite the holding tank as having a volume of at least 10 liters.    
	However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holding tank of Colangelo (as modified by Osterheld) to ensure it has a volume of at least 10 liters.
	Regarding Claim 12, Colangelo as modified above teaches the claimed invention, to include a container filling apparatus (Colangelo, 401) and a container (Colangelo, 202), but does not specifically recite the container filling apparatus as configured to fill a container with an amount of liquid product of less than 100mL.  
	However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container filling apparatus of Colangelo (as modified by Osterheld) to ensure it was configured to fill a container with an amount of liquid product of less than 100mL.  
	Regarding Claim 13, Colangelo as modified above teaches a method of filling containers with liquid product, wherein the liquid product is a pharmaceutical product (Colangelo, Para 2, "BFS technology...is often used for filling and packaging ophthalmics, and respiratory care products").
	Regarding Claim 14, Colangelo as modified above teaches a method of filling containers with liquid product, wherein the at least one container is sealed within the container filling apparatus (Colangelo, 401) after being filled (Colangelo, paras 3-4, which explains typical BFS technology).
	
	Regarding Claim 15,  Colangelo discloses a container filling system, comprising:
-  a holding tank (para 23, item 401 and Examiner’s annotations) configured to contain a liquid product;
-  a container filling apparatus comprising an inlet (para 23, and Fig 1A, the conduit between items 401 and 100) for receiving liquid product from the holding tank (401) and at least one nozzle (112a and Examiner’s annotations) for filling containers,
-   the container filling apparatus being configured to fill a container with liquid product for a predetermined fill time (para 24).
	Further regarding Claim 15,  Colangelo does not expressly disclose a container filling system wherein an amount of the liquid product filled during the predetermined fill time is based on a pressure at an outlet of the holding tank; at least one weight sensor configured to generate a signal corresponding to a weight of the holding tank holding the liquid product; and a controller configured to receive the signal from the at least one weight sensor and to increase a head pressure of the holding tank based on at least the signal from the at least one weight sensor to control the pressure at the outlet of the holding tank as the liquid product is fed from the holding tank to the container filling apparatus.  
	However, Osterheld teaches a container filling system wherein
- wherein an amount of the liquid product (126) filled during the predetermined fill time (e.g. in between “timed signals sent by load cell 110 to flow regulator 124 at Col 3, lines 7-10) is based on a pressure at the outlet of the holding tank (“a positive pressure is created within dispense module 102 that in turn causes a flow of liquid slurry material 126 from second port 106 of dispense module 102 to CMP platen 116” per Col 3, lines 3-6),
- at least one weight sensor (load cell 110) configured to generate a signal corresponding to a weight of the holding tank holding the liquid product (Col 2, lines 57-67); and
- a controller configured to receive the signal from the at least one weight sensor and to increase a head pressure of the holding tank based on at least the signal from the at least one weight sensor to control the pressure at the outlet of the holding tank as the liquid product is fed from the holding tank to the container filling apparatus (Osterheld, Col 3, lines 28-34).  

	Further regarding Claim 15, Both Colangelo and Osterfeld teach a base container filling system to transfer liquid product from an outlet of a holding tank to a container filling apparatus (note in Osterfeld the “container filling apparatus” has been interpreted as an apparatus capable of filling containers).   In Osterfeld the product is being used for semiconductor manufacturing and in Colangelo the product is being used in a blow, fill, seal system.  
	The claimed invention cites an improvement over Colangelo in that it includes at least one weight sensor to control the pressure at the outlet of the holding tank as the liquid product is fed from the holding tank.
	The base device of Osterfeld contains an improvement to the base holding tank / container filling apparatus system in that the metering precision is enhanced through the use of a weight sensor that is used in the same manner as that of the claimed invention.  
	One of ordinary skill in the art could have applied the known "improvement" technique (i.e. a weight sensor used to control pressure at the outlet of the holding tank) of Osterfeld in the same way to the "base" device (holding tank/container filling apparatus system) of Colangelo and the results would have been predictable to one of ordinary skill in the art, wherein the predictable results would have been enhanced precision in metering of the dispensed product.  Furthermore, one of ordinary skill in the art would have had motivation to modify Colangelo in this manner in order to reduce costs by ensuring that only the proper amounts of drugs are being dispensed into Colangelo’s containers.  
	See MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which describes the rationale to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Regarding Claim 16, Colangelo as modified above teaches a container filling system, wherein the controller (Osterheld, 124) comprises a pressure regulator for increasing the head pressure of the holding tank (102).
	Regarding Claim 17, Colangelo as modified above teaches a container filling system, wherein the container filling apparatus (Colangelo, 401) is a blow-fill- seal apparatus (Colangelo, entire disclosure).
	Regarding Claim 18, Colangelo as modified above teaches a container filling system, wherein the container filling apparatus (Colangelo, 401) is configured to mold the at least one container (Colangelo, para 3, which describes "a typical BFS process").
	Regarding Claim 19, Colangelo as modified above teaches a container filling system, wherein the container filling apparatus (Colangelo, 401) comprises a first nozzle for ejecting a gas (Colangelo, Fig 1B, item 114a, and para 23) for forming the at least one container (Colangelo, 202) and a second nozzle (Colangelo, item 112a and para 23) for dispensing the liquid product .
	Regarding Claim 20, Colangelo as modified above teaches a container filling system, wherein the at least one weight sensor comprises a load cell (Osterheld, 110).  
	Regarding Claim 21, Colangelo as modified above teaches a container filling system, wherein the holding tank has a volume (Osterheld, 102).
	Further regarding Claim 21, Colangelo as modified above teaches the claimed invention, to include a holding tank (Osterheld, 102), but does not specifically disclose the holding tank as having a volume of at least 10 liters.    
	However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holding tank of Colangelo (as modified by Osterheld) to ensure it has a volume of at least 10 liters.  
	Regarding Claim 22, Colangelo as modified above teaches the claimed invention, to include a container filling apparatus (Colangelo, 401) and a container (Colangelo, 202), but does not specifically recite the container filling apparatus as configured to fill a container with an amount of liquid product of less than 100mL.  
	However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container filling apparatus of Colangelo (as modified by Osterheld) to ensure it was configured to fill a container with an amount of liquid product of less than 100mL.  
	Regarding Claim 23, Colangelo as modified above teaches a container filling system, wherein the liquid product is a pharmaceutical product (Colangelo, para 2, "BFS technology...is often used for filling and packaging ophthalmics, and respiratory care products").
	Regarding Claim 24, Colangelo as modified above teaches a container filling system, wherein the at least one container is sealed within the container filling apparatus (Colangelo, 401) after being filled (Colangelo, paras 3-4, which explains typical BFS technology).
	Regarding Claim 25, Colangelo as modified above teaches a method of filling containers with liquid product, wherein the head pressure in the holding tank is increased only between container filling cycles (Osterheld, entire invention, wherein the increase in head pressure only occurs as a result of "monitoring weight change of the dispense module" per Col 1, lines 43-46, which would only occur during a filling cycle).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753